Citation Nr: 1451117	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from November 1996 to November 1999.  He died on December [redacted], 2007.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2012, the Board determined that service connection for the cause of the Veteran's death was not warranted.  The appellant subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a memorandum decision, vacating the September 2012 Board decision and remanding the case to the Board for readjudication.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2014 memorandum decision reversed the Board's finding that VA's duty to assist had been met and directed that the matter be remanded for a VA medical opinion on the question of whether the Veteran's service-connected back disability caused or substantially contributed to his death by suicide.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The appellant also contended, in an April 2008 statement, that the Veteran had a psychiatric disorder that was the result of his active service.  

The question of whether the Veteran's service-connected back disability aggravated a nonservice-connected psychiatric disorder is also raised by the record.  

A medical opinion must be obtained that addresses these theories of entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the matter to an appropriate medical professional for an opinion as to whether a disability related to active service, or caused or aggravated by a service-connected disability, caused or substantially contributed to the Veteran's suicide.  The examiner must review the claims file, to include a copy of this remand.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected back disability caused or substantially contributed to his death by suicide.  In reaching an opinion, the examiner must consider the April 2004 VA psychosocial assessment in which the Veteran reported that his back pain interfered with his life; and the April 2006 and May 2006 discharge summaries reflecting an Axis III finding of back pain.    

If the answer to the above is negative, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran had a psychiatric disorder that was at least as likely as not related to his active military service, to include whether the Veteran had a psychosis that manifested to a compensable degree within a year of his separation from service in November 1999.  The examiner's attention is drawn to the May 2006 discharge summary, in which the Veteran reported hearing voices since 2000.    

If the examiner finds that the Veteran's psychiatric disorder is not directly related to his service, and that a psychosis did not manifest to a compensable degree within the first post-service year, the examiner must then provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected back disability caused or aggravated his nonservice-connected psychiatric disorder, and, if so, whether the psychiatric disorder caused or substantially contributed to his death by suicide.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must comment on whether the Veteran was mentally unsound at the time of his suicide if it can be ascertained from the record.

All opinions must be set forth in detail and explained in the context of the record.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

